Title: Benjamin Rush to Thomas Jefferson, 17 December 1811
From: Rush, Benjamin
To: Jefferson, Thomas


          
            
                  my dear old friend 
                   Philadelphia Decemr 17th 1811
            Yours of Decemr 5th came to hand yesterday. I was charmed with the Subject of it. In order to hasten the object you have suggested I sat down last evening, and selected such passages from your letter as contained the kindest expressions of regard for mr Adams and transmitted them to him. my letter 
                  
                     to him 
                     which contained them, was concluded as nearly as I can recollect, for I kept no Copy of it, with the following words. “Fellow labourers in erecting the fabric of American liberty and
			 independance!—fellow sufferings 
                  sufferers in the calumnies and falsehoods of party rage!—fellow heirs of the gratitude and Affection of posterity!—& fellow passengers in the same stage which must soon Convey you both into the presence of a Judge with whom the forgiveness and love of enemies is the only Condition of your acceptance!—embrace—embrace each Other. Bedew your letters of reconcilliation with tears of
			 Affection and joy. Let there be no retrospect of your past differences. Explanations may be proper between contending lovers but they are never so between divided friends. were I near to you I
				would
			 put a pen into your hand, and guide it while it wrote the following note to Mr Jefferson.
            
              
                
                  my dear old friend—and fellow labourer in the Cause of the liberties and independance of our Common Country, I salute you with the most Cordial good wishes for your health and happiness.
                John Adams.”
              
            
            I sincerely hope this my second effort to revive a friendly intercourse between you by letters will be successful. Patriotism—liberty—Science & Religion would all gain a triumph by it. 
		  
            How cold the feelings! and how feeble!—The expressions of indignation in Congress against the outrages committed against 
                     by G Britain upon our rights, compared with what they were in 1774. and 1775, against outrages of a less degrading and insulting nature! Randolph seems to have composed his speeches from the fragments of the tory publications of those memorable years,  
                  with which his Opponents seem to be shamefully unacquainted. But All I hope will yet end well.
            Mr Madison has inflicted a sore blow upon my whole family by taking my son Richard from us. He has been my friend and Counsellor for many years, & he relinquishes great political as well as professional prospects by in his native state by accepting the office lately given to him under the general Government. His talents and acquirements qualify him for active and professional pursuits, and his manners—for
			 popular favor. They will all be lost to his Country and family in an
			 Office in which the mind can have no employment, and in which a merchent, or the Cashier of a bank would be more respectable than even a Burke or a Fox.
            I once said to Hamilton Roan whom I met in Company at the time when Porcupine was  
                  amusing and gratifying the tory Citizens of Philadelphia with his publications against me,—that “I lived, like himself in an a 
                  foreign Country.” “no Sir you do not,  (said he.) You live in an enemy’s country;.” This has been strictly
			 true ever since the restoration of the tories to thier antirevolutionary rank by the officers of the general Government upon the removal of Congress from new York to Philadelphia. Previously to that time, I was courted and employed by them, but it was with a View of protecting themselves by my whigs Connections 
                     means of my influence, with the from the rage of the insulted and triumphant party of which I was then a member—nor did they sue for my Services in Vain. I constantly advised forgiveness and Clemency to be exercised towards
			 them. Often did I supplicate the Executive Council and Judges of our state in thier favor, and from my attempts to serve them, as Often incurred the censure of my whig friends. By One of them
				whom I
			 was chiefly instrumental in saving from banishment, or perhaps a worse fate, I was publickly abused and betrayed in the year 1800. I need not name him to you. He has been called in one of our papers a “traitor by instinct.”
			 From this detail of my situation in Philada—living only with my patients and pupils, judge how severely I feel the loss of the Society & the friendship 
                  & the perfection of my son Richard!—
                  My 3rd son James who lately returned from Europe is 
                  And who assists me in my business, is very amiable, and promising,—but what can eminence in the “mute Art”
			 of medicine (as Ovid calls it) do to protect a young and perseuted persecuted family, compared with eminence at the bar, and a popular political character?
            These fireside Communications I am sure will be felt by you, for you are both a father, and a friend. All thier Sensibilities are familiar to you.
            As my son has quitted professional, for Official life, and state, for national prospects, I hope he will be remembred in some future arrangements of office by Mr Madison.—
                  
            Health, respect and friendship! from my Dear sir your Sincere old friend
                  Benjn Rush
          
          
            PS: a state of nature has been called a state of war. may not the same thing be said of civilized and even of the most polished Societies? they fight only with different weapons.
            Judge of the disposition to the Class of our Citizens which I have described, towards the old whigs by the following fact. an old tory in passing bye the lib 
                     public library room some time ago pointed to the statue of Dr Franklin which is placed in a niche in the front part of it, and with an acrid Sneer said to a person who was walking with him “But for that old fellow, we never Should have had Independance.”—
          
        